                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         WERIDE CORP., et al.,
                                   8                                                        Case No. 5:18-cv-07233-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER DENYING MOTION FOR
                                                 v.                                         RELIEF FROM NON-DISPOSITIVE
                                  10                                                        PRETRIAL ORDER
                                         KUN HUANG, et al.,
                                  11                                                        Re: Dkt. No. 281
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants ZZX and AllRide move for relief from Magistrate Judge Cousins’s non-

                                  14   dispositive, pretrial Order Granting Plaintiffs’ Motion to Compel Discovery Responses (the

                                  15   “Order”). Dkt. No. 252. The court has reviewed ZZX and AllRide’s motion, the Order, and the

                                  16   briefing underlying the Order. The court denies the motion.

                                  17          Federal Rule of Civil Procedure 72(a) provides that a party may file a motion for relief

                                  18   from a magistrate judge’s non-dispositive order and that the district judge must modify or set aside

                                  19   any part of the magistrate judge’s order that is clearly erroneous or is contrary to law. “When

                                  20   reviewing discovery disputes, however, the Magistrate is afforded broad discretion, which will be

                                  21   overruled only if abused.” Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D. Cal.

                                  22   2007) (collecting cases).

                                  23          During the parties’ discovery disputes before Magistrate Judge Cousins, ZZX and AllRide

                                  24   raised a general objection to Plaintiffs’ discovery requests to the extent those requests implicated

                                  25   Chinese law. Now, they contend that Magistrate Judge Cousins erred in overruling that general

                                  26   objection because they have not withheld any documents based on the objection. So, they argue,

                                  27   the issue was not ripe. Magistrate Judge Cousins, though, found that “[a]lthough [Plaintiffs’]

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                                                         1
                                   1   document requests have been outstanding for months, ZZX and AllRide have not identified any

                                   2   specific documents that they claim are subject to Chinese law, nor have they presented any ‘expert

                                   3   testimony or other authority’ to support such an objection.” Order at 8. Thus, the Order is based

                                   4   on sound reasoning and the parties’ conduct in discovery. As such, it was not an abuse of

                                   5   discretion to overrule ZZX and AllRide’s general objection. See Hawkins v. Kroger Co., 2019

                                   6   WL 4416132, at *9 (S.D. Cal. Sept. 16, 2019)

                                   7             ZZX and AllRide next argue that Magistrate Judge Cousins erred by not sufficiently

                                   8   considering the Aerospatiale factors. However, ZZX and AllRide never raised the factors in their

                                   9   briefing before the Magistrate Judge, despite Plaintiffs twice raising them. See Dkt. Nos. 149,

                                  10   157. Even assuming their characterization of the Order is correct, ZZX and AllRide cannot refuse

                                  11   to engage an issue before the Magistrate Judge and then complain that the Magistrate Judge did

                                  12   not sufficiently consider the issue.
Northern District of California
 United States District Court




                                  13             Accordingly, ZZX and AllRide’s motion for relief from non-dispositive pretrial order is

                                  14   denied.

                                  15             IT IS SO ORDERED.

                                  16   Dated: September 18, 2019

                                  17                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER DENYING MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER
                                                                         2
